3/8/2022 9:20:39 AM


                                             Compare Results

                              Old File:                                             New File:
                            20-5279.pdf                                         20-5279_new.pdf
                                                              versus
                        43 pages (225 KB)                                       43 pages (225 KB)
                       3/4/2022 5:36:55 PM                                     3/8/2022 9:19:53 AM




                  Total Changes              Content                               Styling and
                                                                                   Annotations
                                             1
                  1
                                                  Replacement
                                                                                    0   Styling
                                             0    Insertions
                                                                                    0   Annotations
                                             0    Deletions




                                                 Go to First Change (page 7)




file://NoURLProvided[3/8/2022 9:20:39 AM]
(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                    WOODEN v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

     No. 20–5279. Argued October 4, 2021—Decided March 7, 2022
A jury convicted William Dale Wooden of being a felon in possession of a
  firearm in violation of 18 U. S. C. §922(g). The Government asked the
  District Court to sentence Wooden under the Armed Career Criminal
  Act (ACCA). ACCA mandates a 15-year minimum penalty for §922(g)
  offenders with at least three prior convictions for specified felonies
  “committed on occasions different from one another.” §924(e)(1).
  Wooden’s relevant criminal record included ten burglary convictions
  arising out of a single criminal episode in 1997, during which Wooden
  had unlawfully entered a one-building storage facility and stolen items
  from ten different storage units. Prosecutors indicted Wooden on ten
  counts of burglary—one for each storage unit—and Wooden pleaded
  guilty to all counts. Years later, at Wooden’s sentencing hearing on
  his §922(g) conviction, the District Court applied ACCA’s penalty en-
  hancement in accordance with the Government’s view that Wooden
  had commenced a new “occasion” of criminal activity each time he left
  one storage unit and entered another. The resulting sentence was al-
  most sixteen years, much higher than the statutory maximum for
  Wooden’s crime absent such an enhancement. The Sixth Circuit af-
  firmed, reasoning that ACCA’s occasions clause is satisfied whenever
  crimes take place at different moments in time—that is, sequentially
  rather than simultaneously.
Held: Wooden’s ten burglary offenses arising from a single criminal epi-
 sode did not occur on different “occasions” and thus count as only one
 prior conviction for purposes of ACCA. Pp. 4–15.
    (a) Wooden’s successive burglaries occurred on one “occasion” under
 a natural construction of that term. An ordinary person using lan-
 guage in its normal way would describe Wooden’s entries into the stor-
2                     WOODEN v. UNITED STATES

                                   Syllabus

    age units as happening on a single occasion, rather than on ten “occa-
    sions different from one another.” §924(e)(1). The Government’s con-
    tention that an “occasion” ends at the discrete moment when an of-
    fense’s elements are established contravenes the ordinary usage of the
    word. An occasion may itself encompass multiple, temporally distinct
    activities. For example, the occasion of a wedding may include a cere-
    mony, cocktail hour, dinner, and dancing. Those activities need not—
    and often do not—occur simultaneously; yet they nevertheless compose
    one occasion. The same is true for sequential criminal offenses. In-
    deed, the Court has often used the word “occasion” to encompass mul-
    tiple, temporally discrete offenses. See, e.g., United States v. Bryant,
    579 U. S. 140, 151. The Government’s contrary view—that each se-
    quential offense forms its own “occasion”—can make someone a career
    offender in the space of a minute. But that view goes far toward col-
    lapsing ACCA’s two separate statutory conditions for imposing an en-
    hanced penalty on a §922(g) offender. ACCA’s enhancement kicks in
    only if (1) the offender has three previous convictions for specified fel-
    onies; and (2) those predicate felonies were committed on “occasions
    different from one another.” §924(e)(1). The Government’s approach
    would largely collapse the two conditions and give ACCA’s three-occa-
    sions requirement no work to do. Pp. 5–7.
       (b) Given what “occasion” ordinarily means, whether criminal activ-
    ities occurred on one occasion or different occasions requires a multi-
    factored inquiry that may depend on a range of circumstances, includ-
    ing timing, location, and the character and relationship of the offenses.
    For the most part, the determination will be straightforward and intu-
    itive. In many cases, a single factor—especially of time or place—can
    decisively differentiate occasions. In hard cases, the inquiry may in-
    volve keeping an eye on ACCA’s history and purpose. Here, every rel-
    evant consideration shows that Wooden burglarized ten storage units
    on a single occasion. Indeed it was because the burglaries “ar[ose] from
    the same conduct” that Georgia law required the prosecutor to charge
    all ten in a single indictment. Ga. Code Ann. §16–1–7(b). Pp. 8–9.
       (c) Statutory history and purpose confirm the Court’s view of the oc-
    casions clause’s meaning, as well as the Court’s conclusion that
    Wooden is not a career offender. Congress added the occasions clause
    only after a court applied ACCA’s enhancement to Samuel Petty—an
    offender who, much like Wooden, was convicted of multiple counts of
    robbery for one night in one restaurant. See United States v. Petty, 798
    F. 2d 1157. Petty sought review in this Court, and the Solicitor Gen-
    eral confessed error, stating that ACCA should not be construed to
    reach multiple felony convictions arising out of a single criminal epi-
    sode. Shortly thereafter, Congress amended ACCA to require that the
                     Cite as: 595 U. S. ____ (2022)                      3

                                Syllabus

  requisite offenses occur on “occasions different from one another.” Mi-
  nor and Technical Criminal Law Amendments Act of 1988, §7056, 102
  Stat. 4402. That statutory change, rejecting the original outcome in
  Petty in light of the Solicitor General’s confession of error, is at odds
  with the Government’s current view of the occasions clause. The Gov-
  ernment attempts to distinguish the facts of Petty, but nothing about
  the Solicitor General’s confession of error, or Congress’s amendment of
  ACCA, suggests any concern for whether an offender’s crimes were
  committed simultaneously or sequentially. Instead, each was based
  on another idea—that a person who has robbed a restaurant, and done
  nothing else, is not a career offender. The history of the occasions
  clause thus aligns with what this Court has always recognized as
  ACCA’s purpose: to address the “special danger” posed by the epony-
  mous “armed career criminal.” Begay v. United States, 553 U. S. 137,
  146. Wooden’s burglary of a single storage facility does not suggest
  that kind of danger, any more than Petty’s robbery of a single restau-
  rant did. Pp. 10–14.
945 F. 3d 498, reversed.

  KAGAN, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and BREYER, SOTOMAYOR, and KAVANAUGH, JJ., joined, and in which
THOMAS, ALITO, and BARRETT, JJ., joined as to all but Part II–B. SO-
TOMAYOR, J., filed a concurring opinion. KAVANAUGH, J., filed a concur-
ring opinion. BARRETT, J., filed an opinion concurring in part and con-
curring in the judgment, in which THOMAS, J., joined. GORSUCH, J., filed
an opinion concurring in the judgment, in which SOTOMAYOR, J., joined
as to Parts II, III, and IV.
                        Cite as: 595 U. S. ____ (2022)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 20–5279
                                    _________________


         WILLIAM DALE WOODEN, PETITIONER
                 v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE SIXTH CIRCUIT
                                  [March 7, 2022]

   JUSTICE KAGAN delivered the opinion of the Court.
   In the course of one evening, William Dale Wooden bur-
glarized ten units in a single storage facility. He later
pleaded guilty, for that night’s work, to ten counts of bur-
glary—one for each storage unit he had entered. Some two
decades later, the courts below concluded that those convic-
tions were enough to subject Wooden to enhanced criminal
penalties under the Armed Career Criminal Act (ACCA).
That statute mandates a 15-year minimum sentence for un-
lawful gun possession when the offender has three or more
prior convictions for violent felonies like burglary “commit-
ted on occasions different from one another.” 18 U. S. C.
§924(e)(1). The question presented is whether Wooden’s
prior convictions were for offenses occurring on different oc-
casions, as the lower courts held, because the burglary of
each unit happened at a distinct point in time, rather than
simultaneously. The answer is no. Convictions arising
from a single criminal episode, in the way Wooden’s did, can
count only once under ACCA.
2                WOODEN v. UNITED STATES

                      Opinion of the Court

                                I
   Begin in 1997, when Wooden and three confederates un-
lawfully entered a one-building storage facility at 100 Wil-
liams Road in Dalton, Georgia, next door to Wooden’s home.
The burglars proceeded from unit to unit within the facility,
“crushing the interior drywall” between them. App. 32 (in-
dictment); see Addendum to Brief for Petitioner 6a (state-
ment of Assistant District Attorney at plea hearing)
(“[O]nce they made entry” into the facility, they “burrowed
through from . . . unit to unit”). The men stole items from,
all told, ten different storage units. So Georgia prosecutors
charged them with ten counts of burglary—though, as state
law prescribes, in a single indictment. See Ga. Code Ann.
§16–1–7(b) (1996) (requiring “crimes arising from the same
conduct” to be prosecuted together). Wooden pleaded guilty
to all counts. The judge sentenced him to eight years’ im-
prisonment for each conviction, with the ten terms to run
concurrently.
   Fast forward now to a cold November morning in 2014,
when Wooden responded to a police officer’s knock on his
door. The officer asked to speak with Wooden’s wife. And
noting the chill in the air, the officer asked if he could step
inside, to stay warm. Wooden agreed. But his good deed
did not go unpunished. Once admitted to the house, the
officer spotted several guns. Knowing that Wooden was a
felon, the officer placed him under arrest. A jury later con-
victed him for being a felon in possession of a firearm, in
violation of 18 U. S. C. §922(g).
   The penalty for that crime varies significantly depending
on whether ACCA applies. Putting ACCA aside, the maxi-
mum sentence for violating §922(g) is ten years in prison.
See §924(a)(2). But ACCA mandates a minimum sentence
of fifteen years if the §922(g) offender has three prior con-
victions for “violent felon[ies]” (like burglary) or “serious
drug offense[s]” that were “committed on occasions differ-
ent from one another.” §924(e)(1). In Wooden’s own case,
                  Cite as: 595 U. S. ____ (2022)            3

                      Opinion of the Court

the record reveals the discrepancy as especially stark. Be-
fore the Government decided to seek an ACCA enhance-
ment, its Probation Office recommended a sentence of 21 to
27 months. See App. 38–39, 42. The ACCA minimum sen-
tence is about 13 years longer.
  The District Court’s sentencing hearing focused on
whether Wooden’s ten convictions for breaking into the
storage facility sufficed to trigger ACCA. Wooden said they
did not because he had burglarized the ten storage units on
a single occasion, rather than “on occasions different from
one another.” §924(e)(1). The burglaries, he explained,
happened “during the same criminal episode,” “at the same
business location, under the same roof.” App. 50. And given
those facts, he continued, the burglaries were “charged in a
single indictment.” Ibid. But the District Court accepted
the Government’s view that every time Wooden busted into
another storage unit, he commenced a new “occasion” of
criminal activity. The court reasoned, relying on Circuit
precedent, that the entry into “[e]ach separate [unit] pro-
vides a discrete point at which the first offense was com-
pleted and the second began and so on.” Id., at 59. Based
on the ACCA enhancement, the court sentenced Wooden to
188 months (almost 16 years) in prison for unlawfully pos-
sessing a gun.
  The Court of Appeals for the Sixth Circuit affirmed the
sentence, on the same reasoning. “[I]t is possible,” the court
stated, “to discern the point at which Wooden’s first offense”
was “completed and the subsequent point at which his sec-
ond offense began.” 945 F. 3d 498, 505 (2019). After all,
“Wooden could not be in two (let alone ten) of [the storage
units] at once.” Ibid. In the court’s view, the sequential
nature of Wooden’s crimes—his progression from one unit
in the storage facility to the next to the next—meant that
the crimes were “committed on occasions different from one
another.” And so, the court concluded, Wooden qualified as
a career offender under ACCA.
4                   WOODEN v. UNITED STATES

                          Opinion of the Court

  The Courts of Appeals have divided over the meaning of
ACCA’s “occasions” clause. Some Circuits, like the Sixth,
deem the clause satisfied whenever crimes take place at dif-
ferent moments in time—that is, sequentially rather than
simultaneously.1 Other Circuits undertake a more holistic
inquiry, considering not merely the precise timing but also
other circumstances of the crimes.2 We granted certiorari,
592 U. S. ___ (2021), to resolve that split of authority.3
                               II
   Framed in terms of this case, the disputed question is
whether Wooden committed his crimes on a single occasion
or on ten separate ones.
   The Government answers ten, relying on a legally fanci-
fied version of the Sixth Circuit’s timing test. In the ACCA
context, the Government argues, an “occasion” happens “at
a particular point in time”—the moment “when [an of-
fense’s] elements are established.” Brief for United States
9. So offenses “occur on different ‘occasions’ when the crim-
inal conduct necessary to satisfy the offense elements oc-
curs at different times.” Id., at 13. Applying that elements-
based, “temporal-distinctness test” to this case, the Govern-
ment explains that Wooden’s burglaries were “quintessen-
tially sequential, rather than simultaneous.” Id., at 10, 20.
After all, a person can satisfy the elements of burglary only

——————
  1 See, e.g., United States v. Carter, 969 F. 3d 1239, 1243 (CA11 2020);

United States v. Morris, 821 F. 3d 877, 880 (CA7 2016); United States v.
Abbott, 794 F.3d 896, 898 (CA8 2015) (per curiam); United States v.
Fuller, 453 F.3d 274, 278–279 (CA5 2006).
  2 See, e.g., United States v. Bordeaux, 886 F. 3d 189, 196 (CA2 2018);

United States v. Stearns, 387 F. 3d 104, 108 (CA1 2004).
  3 Two amici curiae have briefed another question arising from ACCA’s

occasions clause: whether the Sixth Amendment requires that a jury, ra-
ther than a judge, resolve whether prior crimes occurred on a single oc-
casion. See Brief for National Association of Criminal Defense Lawyers
13–19; Brief for National Association of Federal Defenders 21–32. We do
not address that issue because Wooden did not raise it.
                  Cite as: 595 U. S. ____ (2022)            5

                      Opinion of the Court

by entering (or remaining in) a structure with criminal in-
tent. See, e.g., Ga. Code Ann. §16–7–1(a). And it would
have been “physically impossible” for Wooden to have en-
tered (or remained in) multiple storage units “at once.”
Brief for United States 12. Each of Wooden’s ten entries
thus counts (so says the Government) as another “occasion,”
triggering ACCA’s stringent penalties more than three
times over.
   We think not. The ordinary meaning of the word “occa-
sion”—essentially an episode or event—refutes the Govern-
ment’s single-minded focus on whether a crime’s elements
were established at a discrete moment in time. And ACCA’s
history and purpose do so too: The origin of the “occasions”
clause confirms that multiple crimes may occur on one oc-
casion even if not at the same moment. Wooden’s night of
crime is a perfect case in point. His one-after-another-after-
another burglary of ten units in a single storage facility oc-
curred on one “occasion,” under a natural construction of
that term and consistent with the reason it became part of
ACCA.
                               A
   Consider first how an ordinary person (a reporter; a po-
lice officer; yes, even a lawyer) might describe Wooden’s ten
burglaries—and how she would not. The observer might
say: “On one occasion, Wooden burglarized ten units in a
storage facility.” By contrast, she would never say: “On ten
occasions, Wooden burglarized a unit in the facility.” Nor
would she say anything like: “On one occasion, Wooden bur-
glarized a storage unit; on a second occasion, he burglarized
another unit; on a third occasion, he burglarized yet an-
other; and so on.” She would, using language in its normal
way, group his entries into the storage units, even though
not simultaneous, all together—as happening on a single
occasion, rather than on ten “occasions different from one
another.” §924(e)(1).
6                WOODEN v. UNITED STATES

                      Opinion of the Court

   That usage fits the ordinary meaning of “occasion.” The
word commonly refers to an event, occurrence, happening,
or episode. See, e.g., American Heritage Dictionary 908
(1981); Webster’s Third New International Dictionary 1560
(3d ed. 1986). And such an event, occurrence, happening,
or episode—which is simply to say, such an occasion—may
itself encompass multiple, temporally distinct activities.
The occasion of a wedding, for example, often includes a cer-
emony, cocktail hour, dinner, and dancing. Those doings
are proximate in time and place, and have a shared theme
(celebrating the happy couple); their connections are, in-
deed, what makes them part of a single event. But they do
not occur at the same moment: The newlyweds would surely
take offense if a guest organized a conga line in the middle
of their vows. That is because an occasion may—and the
hypothesized one does—encompass a number of non-simul-
taneous activities; it need not be confined to a single one.
   The same is true (to shift gears from the felicitous to the
felonious) when it comes to crime. In that sphere too, an
“occasion” means an event or episode—which may, in com-
mon usage, include temporally discrete offenses. Consider
a couple of descriptions from this Court’s cases. “On one
occasion,” we noted, “Bryant hit his live-in girlfriend on the
head with a beer bottle and attempted to strangle her.”
United States v. Bryant, 579 U. S. 140, 151 (2016). “On one
occasion”—regardless whether those acts occurred at once
(as the Government would require) or instead succeeded
one another. Ibid. Likewise, we said: “[T]he State has stip-
ulated that the robbery and murder arose out of ‘the same
set of facts, circumstances, and the same occasion.’ ” Turner
v. Arkansas, 407 U. S. 366, 368–369 (1972) (per curiam).
“[T]he same occasion”—irrespective whether the murder
took place during (as the Government insists on) or instead
just after the robbery. Ibid. Or take a hypothetical sug-
gested by oral argument here: A barroom brawl breaks out,
and a patron hits first one, then another, and then a third
                  Cite as: 595 U. S. ____ (2022)            7

                      Opinion of the Court

of his fellow drinkers. The Government maintains those
are not just three offenses (assaults) but also three “occa-
sions” because they happened seriatim. See Tr. of Oral Arg.
52–53, 61–62. But in making the leap from three offenses
to three occasions, based on a split-second separation be-
tween punches, the Government leaves ordinary language
behind. The occasion in the hypothetical is the barroom
brawl, not each individual fisticuff.
   By treating each temporally distinct offense as its own
occasion, the Government goes far toward collapsing two
separate statutory conditions. Recall that ACCA kicks in
only if (1) a §922(g) offender has previously been convicted
of three violent felonies, and (2) those three felonies were
committed on “occasions different from one another.”
§924(e)(1); see supra, at 2. In other words, the statute con-
tains both a three-offense requirement and a three-occasion
requirement. But under the Government’s view, the two
will generally boil down to the same thing: When an of-
fender’s criminal history meets the three-offense demand,
it will also meet the three-occasion one. That is because
people seldom commit—indeed, seldom can commit—mul-
tiple ACCA offenses at the exact same time. Take burglary.
It is, just as the Government argues, “physically impossi-
ble” for an offender to enter different structures simultane-
ously. Brief for United States 16–17; see supra, at 4–5. Or
consider crimes defined by the use of physical force, such as
assault or murder. Except in unusual cases (like a bomb-
ing), multiple offenses of that kind happen one by one by
one, even if all occur in a short spell. The Government’s
reading, to be sure, does not render the occasions clause
wholly superfluous; in select circumstances, a criminal may
satisfy the elements of multiple offenses in a single instant.
But for the most part, the Government’s hyper-technical fo-
cus on the precise timing of elements—which can make
someone a career criminal in the space of a minute—gives
ACCA’s three-occasions requirement no work to do.
8               WOODEN v. UNITED STATES

                     Opinion of the Court

   The inquiry that requirement entails, given what “occa-
sion” ordinarily means, is more multi-factored in nature.
From the wedding to the barroom brawl, all the examples
offered above suggest that a range of circumstances may be
relevant to identifying episodes of criminal activity. Timing
of course matters, though not in the split-second, elements-
based way the Government proposes. Offenses committed
close in time, in an uninterrupted course of conduct, will
often count as part of one occasion; not so offenses sepa-
rated by substantial gaps in time or significant intervening
events. Proximity of location is also important; the further
away crimes take place, the less likely they are components
of the same criminal event. And the character and relation-
ship of the offenses may make a difference: The more simi-
lar or intertwined the conduct giving rise to the offenses—
the more, for example, they share a common scheme or pur-
pose—the more apt they are to compose one occasion.
   For the most part, applying this approach will be
straightforward and intuitive. In the Circuits that have
used it, we can find no example (nor has the Government
offered one) of judges coming out differently on similar
facts. In many cases, a single factor—especially of time or
place—can decisively differentiate occasions. Courts, for
instance, have nearly always treated offenses as occurring
on separate occasions if a person committed them a day or
more apart, or at a “significant distance.” United States v.
Rideout, 3 F. 3d 32, 35 (CA2 1993); see, e.g., United States
v. Riddle, 47 F. 3d 460, 462 (CA1 1995) (per curiam). In
other cases, the inquiry just as readily shows a single occa-
sion, because all the factors cut that way. That is true, for
example, in our barroom-brawl hypothetical, where the of-
fender has engaged in a continuous stream of closely re-
lated criminal acts at one location. Of course, there will be
some hard cases in between, as under almost any legal test.
When that is so, assessing the relevant circumstances may
also involve keeping an eye on ACCA’s history and purpose,
                      Cite as: 595 U. S. ____ (2022)                       9

                           Opinion of the Court

which we next discuss. See infra, at 10–14. But in law as
in life, it is usually not so difficult to identify an “occasion”:
Given that the term in ACCA has just its ordinary meaning,
most cases should involve no extra-ordinary work.
   And surely, this one does not. Here, every relevant con-
sideration shows that Wooden burglarized ten storage units
on a single occasion, even though his criminal activity re-
sulted in double-digit convictions. Wooden committed his
burglaries on a single night, in a single uninterrupted
course of conduct. The crimes all took place at one location,
a one-building storage facility with one address. Each of-
fense was essentially identical, and all were intertwined
with the others. The burglaries were part and parcel of the
same scheme, actuated by the same motive, and accom-
plished by the same means. Indeed, each burglary in some
sense facilitated the next, as Wooden moved from unit to
unit to unit, all in a row. And reflecting all these facts,
Georgia law treated the burglaries as integrally connected.
Because they “ar[ose] from the same conduct,” the prosecu-
tor had to charge all ten in a single indictment. Ga. Code
Ann. §16–1–7(b); see Morgan v. State, 220 Ga. App. 198,
199–200, 469 S. E. 2d 340, 341–343 (1996) (holding that,
under §16–1–7(b), similar drug offenses had to be charged
together because they occurred “very close in time” as “part
of an ongoing chain of events”); supra, at 2. The indictment
thus confirms what all the circumstances suggest: One
criminal occasion notwithstanding ten crimes.4
——————
  4 JUSTICE GORSUCH asserts that a multi-factor test provides too “little

guidance,” including in this very case. Post, at 2; see post, at 2–5 (opinion
concurring in judgment). But to begin with, we did not choose the test;
Congress did. By directing an inquiry into whether prior offenses were
“committed on occasions different from one another,” Congress required
consideration of the varied factors that may define an “occasion.” And
while the test Congress chose will produce some hard cases, Wooden’s is
not one of them. The courts below reached a different conclusion in this
case only because they applied a categorical rule that sequential offenses
always occur on different occasions (a rule JUSTICE GORSUCH agrees has
10                  WOODEN v. UNITED STATES

                          Opinion of the Court

                               B
   Statutory history and purpose confirm our view of the oc-
casions clause’s meaning, as well as our conclusion that
Wooden is not a career offender. For the first four years of
its existence, ACCA asked only about offenses, not about
occasions. Its enhanced penalties, that is, kicked in when-
ever a §922(g) offender had three prior convictions for spec-
ified crimes—in the initial version, for robbery or burglary
alone, and in the soon-amended version, for any violent fel-
ony or serious drug offense. See Armed Career Criminal
Act of 1984, §1802, 98 Stat. 2185; Career Criminals Amend-
ment Act of 1986, §1402(a), 100 Stat. 3207–39. Congress
added the occasions clause only after a court applied ACCA
to an offender much like Wooden—a person convicted of
multiple counts of robbery arising from a single criminal
episode.
   In that precipitating case, Samuel Petty received ACCA’s
minimum 15-year penalty for gun possession based on his
earlier stickup of a Manhattan restaurant. Petty and three
associates had entered the establishment brandishing an
assortment of guns and ordered the patrons and employees
to the floor. See Addendum to Brief for Petitioner 11a–12a
(New York State’s brief ). The gunmen then made their way
around the premises, collecting money and other valuables
from the prostrate victims. See id., at 12a–17a. For his role
in the crime, Petty was convicted of six counts of robbery—
one count for each of six individuals whose property had
been taken—and served concurrent 5-year sentences. See
United States v. Petty, 798 F. 2d 1157, 1159–1160 (CA8
1986). Some years later, Petty was caught possessing a
firearm and convicted of violating §922(g). Federal prose-
cutors asked for heightened penalties under ACCA, point-

——————
no basis). See supra, at 3; post, at 1–2. Once that mistake is corrected,
Wooden’s case becomes an easy one.
                  Cite as: 595 U. S. ____ (2022)           11

                      Opinion of the Court

ing to his six robbery convictions from the restaurant inci-
dent. The District Court sentenced Petty on that basis, and
the Court of Appeals for the Eighth Circuit affirmed. That
court held it irrelevant under ACCA that the six convictions
“ar[ose] out of the same transaction.” Id., at 1160.
   But when Petty sought this Court’s review, the Solicitor
General confessed error, stating that ACCA should not be
construed “to reach multiple felony convictions arising out
of a single criminal episode.” Addendum to Brief for Peti-
tioner 30a–31a. In taking that position—requiring the con-
victions to come instead from “multiple criminal epi-
sodes”—the Solicitor General could not rely on ACCA’s text.
Id., at 26a. He acknowledged that ACCA lacked language
found in other penalty-enhancement laws requiring prior
crimes to have occurred on “occasions different from one an-
other.” Id., at 25a–26a (quoting 18 U. S. C. §3575(e)(1)
(1982 ed.); 21 U. S. C. §849(e)(1) (1982 ed.)). But in the So-
licitor General’s view, the legislative history showed that
Congress intended ACCA to have the same scope as those
other laws. The Solicitor General highlighted “references
throughout the legislative reports and the floor debates to
‘career criminals,’ ‘repeat offenders,’ ‘habitual offenders,’
‘recidivists,’ ‘revolving door’ offenders, [and] ‘three time
loser[s].’ ” Addendum to Brief for Petitioner 27a, and n. 6.
Those references, along with the very “title of the Act—the
Armed Career Criminal Act,” made clear that the courts in
Petty’s case had read ACCA too broadly. Id., at 26a (inter-
nal quotation marks omitted). According to the Solicitor
General, Petty’s six robbery convictions—because they
arose from “a single criminal episode”—should have
counted as just one. In light of that changed position, this
Court remanded the case to the Court of Appeals for “fur-
ther consideration.” Petty v. United States, 481 U. S. 1034,
1034–1035 (1987). And this time, the Eighth Circuit found
in Petty’s favor. See United States v. Petty, 828 F. 2d 2, 3
(1987) (per curiam).
12                   WOODEN v. UNITED STATES

                           Opinion of the Court

   More important here, Congress amended ACCA to pre-
vent future Pettys from being sentenced as career crimi-
nals. Just one year after the Solicitor General confessed
error, Congress added the occasions clause—demanding,
exactly as in the other laws he had cited, that the requisite
prior crimes occur on “occasions different from one an-
other.” Minor and Technical Criminal Law Amendments
Act of 1988, §7056, 102 Stat. 4402. In placing the amend-
ment on the Senate calendar, Senator Robert Byrd intro-
duced an analysis, on behalf of the Judiciary Committee,
setting out the genesis and purpose of the new language.
“The proposed amendment,” the analysis explained, “would
clarify the armed career criminal statute to reflect the So-
licitor General’s construction” in Petty. 134 Cong. Rec.
13783 (1988). His “interpretation plainly expresses,” the
analysis continued, “what is meant by a ‘career criminal,’
that is, a person who over the course of time commits three
or more of the enumerated kinds of felonies.” Ibid. The
statement concluded that “clarify[ing] the statute in this re-
gard” would “insure that its rigorous sentencing provisions
apply only as intended in cases meriting such strict punish-
ment.” Ibid. Congress enacted the amendment with near-
unanimous support. See 134 Cong. Rec. 24924, 30826,
32678, 33318.5
   That statutory change, rejecting the original outcome in
Petty in light of the Solicitor General’s confession of error,
is at odds with the Government’s current view of the occa-
sions clause. After all, that view does not (as the former


——————
  5 Contrary to JUSTICE BARRETT’s characterization, we do not claim that

Congress ratified every jot and tittle of the Solicitor General’s brief. Post,
at 1 (opinion concurring in part and concurring in judgment). But nei-
ther do we blind ourselves to the fact—which even the Government here
fully accepts—that Congress added the occasions clause to ACCA “in
response” to “the government’s confession of error” in Petty. Brief for
United States 10, 24.
                 Cite as: 595 U. S. ____ (2022)          13

                     Opinion of the Court

Solicitor General’s did) demand “multiple criminal epi-
sodes” as ordinarily understood: To the contrary, it enables
ACCA “to reach multiple felony convictions arising out of a
single criminal episode” so long as the crimes’ elements are
not satisfied at once. Addendum to Brief for Petitioner 26a,
31a (confession of error); see supra, at 4–5, 7. To be sure,
the Government proposes a way to reconcile its test with
the rejection of the enhanced sentence given to Petty: The
restaurant robberies, the Government says, happened on
one occasion because “the defendants ordered all the vic-
tims to turn over their belongings at once, under a continu-
ous show of force, and multiple gunmen gathered the vic-
tims’ items simultaneously.” Brief for United States 25.
But even if that is true—the briefs and opinions in the case
do not clearly say—the Government’s theory makes the
“how many occasions” question turn on trifles. Suppose
Petty and his cohorts had proceeded without all this pur-
ported simultaneity. Suppose they had robbed everyone in
the dining room first, then everyone in the kitchen. Or sup-
pose the robbers had gone from booth to booth to booth,
turning their guns on their victims in turn. The Govern-
ment says that with any such “sequenc[ing],” a different re-
sult would obtain. Ibid.; see Tr. of Oral Arg. 52–53, 60–62.
What it does not do, except in the most technical sense, is
explain why. Nothing about the Solicitor General’s confes-
sion of error, or the action Congress took in its wake, sug-
gests any concern for the exact ordering of Petty’s actions.
Each was based instead on another idea: A person who has
robbed a restaurant, and done nothing else, is not a “habit-
ual offender[ ]” or “career criminal[ ].” Addendum to Brief
for Petitioner 27a; see also 134 Cong. Rec. 13782–13783.
  The history of the occasions clause thus aligns with what
this Court has always recognized as ACCA’s purpose. Con-
gress enacted ACCA to address the “special danger” posed
by the eponymous “armed career criminal.” Begay v. United
States, 553 U. S. 137, 146 (2008). The theory of the statute
14               WOODEN v. UNITED STATES

                     Opinion of the Court

is that “those who commit a large number of fairly serious
crimes as their means of livelihood” are especially likely to
inflict grave harm when in possession of a firearm. Taylor
v. United States, 495 U. S. 575, 587–588 (1990). And so the
statute targets “a particular subset of offenders”—those
who have repeatedly committed violent crimes. Begay, 553
U. S., at 147. It was that focus on “revolving door” felons
that the Solicitor General referenced in arguing that the
courts in Petty had construed ACCA too broadly. See Ad-
dendum to Brief for Petitioner 27a, and n. 6; supra, at 11.
And it was that focus to which Congress itself returned in
adding the occasions clause—once again, “to insure that
[ACCA’s] rigorous sentencing provisions apply only as in-
tended in cases meriting such strict punishment.” 134
Cong. Rec. 13783; see supra, at 12.
   Wooden’s burglary of a storage facility does not create
that kind of case, any more than Petty’s robbery of a restau-
rant did. Wooden’s convictions, much like Petty’s, arose
from a closely related set of acts occurring on the same
night, at the same place—making up, just as the former So-
licitor General said, “a single criminal episode.” Addendum
to Brief for Petitioner 31a; see supra, at 11. Wooden did not
become a career criminal when he moved from the second
storage unit to the third, as Petty did not when he moved
from the second to the third of the restaurant’s patrons.
Wooden and Petty both served significant sentences for
their crimes, and rightly so. But in enacting the occasions
clause, Congress made certain that crimes like theirs, taken
alone, would not subject a person to a 15-year minimum
sentence for illegally possessing a gun.
                               III
   For the reasons stated, Wooden’s ten burglary convictions
were for offenses committed on a single occasion. They
therefore count only once under ACCA. We reverse the
                 Cite as: 595 U. S. ____ (2022)                 15

                     Opinion of the Court

judgment of the Sixth Circuit and remand the case for fur-
ther proceedings consistent with this opinion.

                                                  It is so ordered.
                   Cite as: 595 U. S. ____ (2022)              1

                    SOTOMAYOR, J., concurring

SUPREME COURT OF THE UNITED STATES
                           _________________

                           No. 20–5279
                           _________________


        WILLIAM DALE WOODEN, PETITIONER
                v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE SIXTH CIRCUIT
                          [March 7, 2022]

   JUSTICE SOTOMAYOR, concurring.
   I join the opinion of the Court because on the facts of this
case, it is clear that Wooden’s prior convictions did not take
place “on occasions different from one another,” as required
for the sentencing enhancement to apply. 18 U. S. C.
§924(e)(1). JUSTICE GORSUCH raises questions about the
clarity of the record below, but in my view, those questions
only underscore the Government’s failure to carry its bur-
den of proving the enhancement’s application. See Pereida
v. Wilkinson, 592 U. S. ___, ___ (2021) (slip op., at 14) (citing
Johnson v. United States, 559 U. S. 133, 137 (2010)). I
agree with JUSTICE GORSUCH, however, that the rule of len-
ity provides an independent basis for ruling in favor of a
defendant in a closer case, and I join Parts II–IV of his opin-
ion concurring in the judgment.
                 Cite as: 595 U. S. ____ (2022)            1

                   KAVANAUGH, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 20–5279
                         _________________


       WILLIAM DALE WOODEN, PETITIONER
               v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE SIXTH CIRCUIT
                        [March 7, 2022]

   JUSTICE KAVANAUGH, concurring.
   I join the Court’s opinion in full. In light of JUSTICE
GORSUCH’s thoughtful concurrence in the judgment, I write
separately to briefly explain why the rule of lenity has ap-
propriately played only a very limited role in this Court’s
criminal case law. And I further explain how another prin-
ciple—the presumption of mens rea—can address JUSTICE
GORSUCH’s important concern, which I share, about fair no-
tice in federal criminal law.
   A common formulation of the rule of lenity is as follows:
If a federal criminal statute is grievously ambiguous, then
the statute should be interpreted in the criminal defend-
ant’s favor. See Ocasio v. United States, 578 U. S. 282, 295,
n. 8 (2016). Importantly, the rule of lenity does not apply
when a law merely contains some ambiguity or is difficult
to decipher. As this Court has often said, the rule of lenity
applies only when “ ‘after seizing everything from which aid
can be derived,’ ” the statute is still grievously ambiguous.
Ibid. (quoting Muscarello v. United States, 524 U. S. 125,
138–139 (1998)); see Shular v. United States, 589 U. S. ___,
___, ___ (2020) (KAVANAUGH, J., concurring) (slip op., at 1,
3). The rule “comes into operation at the end of the process
of construing what Congress has expressed, not at the be-
ginning as an overriding consideration of being lenient to
wrongdoers.” Callanan v. United States, 364 U. S. 587, 596
2                WOODEN v. UNITED STATES

                    KAVANAUGH, J., concurring

(1961). Our repeated use of the term “grievous ambiguity”
underscores that point. See, e.g., Shaw v. United States,
580 U. S. 63, 71 (2016); Salman v. United States, 580 U. S.
39, 51 (2016); Abramski v. United States, 573 U. S. 169, 188,
n. 10 (2014).
   Properly applied, the rule of lenity therefore rarely if ever
plays a role because, as in other contexts, “hard interpretive
conundrums, even relating to complex rules, can often be
solved.” Kisor v. Wilkie, 588 U. S. ___, ___ (2019) (slip op.,
at 14); see also Chevron U. S. A. Inc. v. Natural Resources
Defense Council, Inc., 467 U. S. 837, 843, n. 9 (1984). And
if “a reviewing court employs all of the traditional tools of
construction, the court will almost always reach a conclu-
sion about the best interpretation of the [law] at issue.” Ki-
sor, 588 U. S., at ___ (KAVANAUGH, J., concurring in judg-
ment) (slip op., at 1).
   In short, because a court must exhaust all the tools of
statutory interpretation before resorting to the rule of len-
ity, and because a court that does so often determines the
best reading of the statute, the rule of lenity rarely if ever
comes into play. In other words, “if lenity invariably comes
in ‘last,’ it should essentially come in never.” D. Kahan,
Lenity and Federal Common Law Crimes, 1994 S. Ct. Rev.
345, 386. As I see it, that explains why this Court rarely
relies on the rule of lenity, at least as a decisive factor.
   I would not upset our rule of lenity case law by making
the ambiguity trigger any easier to satisfy. For example, I
would not say that any front-end ambiguity in the statute
justifies resort to the rule of lenity even before exhausting
the tools of statutory interpretation. One major problem
with that kind of ambiguity trigger is that ambiguity is in
the eye of the beholder and cannot be readily determined on
an objective basis. Applying a looser front-end ambiguity
trigger would just exacerbate that problem, leading to sig-
nificant inconsistency, unpredictability, and unfairness in
                  Cite as: 595 U. S. ____ (2022)              3

                    KAVANAUGH, J., concurring

application. See B. Kavanaugh, Fixing Statutory Interpre-
tation, 129 Harv. L. Rev. 2118, 2136–2139 (2016).
   For those reasons, I would not alter our rule of lenity case
law. That said, I very much agree with JUSTICE GORSUCH
about the importance of fair notice in federal criminal law.
But as I see it, that concern for fair notice is better ad-
dressed by other doctrines that protect criminal defendants
against arbitrary or vague federal criminal statutes—in
particular, the presumption of mens rea.
   The deeply rooted presumption of mens rea generally re-
quires the Government to prove the defendant’s mens rea
with respect to each element of a federal offense, unless
Congress plainly provides otherwise. See Rehaif v. United
States, 588 U. S. ___, ___ (2019) (slip op, at 3); see also Flo-
res-Figueroa v. United States, 556 U. S. 646, 652 (2009); W.
Eskridge, Interpreting Law: A Primer on How To Read
Statutes and the Constitution 350–351 (2016); A. Scalia &
B. Garner, Reading Law: The Interpretation of Legal Texts
303–312 (2012). In addition, with respect to federal crimes
requiring “willfulness,” the Court generally requires the
Government to prove that the defendant was aware that his
conduct was unlawful. See Bryan v. United States, 524
U. S. 184, 191–193 (1998); Cheek v. United States, 498 U. S.
192, 201–203 (1991).
   To be sure, if a federal criminal statute does not contain
a “willfulness” requirement and if a defendant is prosecuted
for violating a legal prohibition or requirement that the de-
fendant honestly was unaware of and reasonably may not
have anticipated, unfairness can result because of a lack of
fair notice. That scenario could arise with some malum pro-
hibitum federal crimes, for example. But when that fair
notice problem arises, one solution where appropriate could
be to require proof that the defendant was aware that his
conduct was unlawful. Alternatively, another solution
could be to allow a mistake-of-law defense in certain cir-
4                WOODEN v. UNITED STATES

                   KAVANAUGH, J., concurring

cumstances—consistent with the longstanding legal princi-
ple that an act is not culpable unless the mind is guilty. See
Morissette v. United States, 342 U. S. 246, 250–252 (1952).
  In sum, I would not invite the inconsistency, unpredicta-
bility, and unfairness that would result from expanding the
rule of lenity beyond its very limited place in the Court’s
case law. I would, however, continue to vigorously apply
(and where appropriate, extend) mens rea requirements,
which as Justice Robert Jackson remarked, are “as univer-
sal and persistent in mature systems of law as belief in free-
dom of the human will and a consequent ability and duty of
the normal individual to choose between good and evil.” Id.,
at 250.
                  Cite as: 595 U. S. ____ (2022)              1

                     BARRETT,of
                     Opinion  J.,Bconcurring
                                  ARRETT, J.


SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 20–5279
                          _________________


        WILLIAM DALE WOODEN, PETITIONER
                v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE SIXTH CIRCUIT
                         [March 7, 2022]

   JUSTICE BARRETT, with whom JUSTICE THOMAS joins,
concurring in part and concurring in the judgment.
   I join all but Part II–B of the Court’s opinion. I agree with
the Court’s analysis of the ordinary meaning of the word
“occasion” and its conclusion that Wooden’s burglaries
count only once under the Armed Career Criminal Act. But
I do not share the Court’s view that Congress ratified the
Solicitor General’s brief confessing error in United States v.
Petty, 798 F. 2d 1157 (CA8 1986), when it amended the Act
to add the occasions clause. This argument depends on two
flawed inferences: first, that Congress specifically intended
to reject the Eighth Circuit’s initial decision in Petty, and
second, that it embraced the former Solicitor General’s rea-
soning for why that decision was wrong. The latter error,
in particular, is likely to work mischief down the line.
                        *    *     *
  As an initial matter, the Court errs in asserting that the
occasions clause was crafted to reject the result that the
Eighth Circuit initially reached in Petty. (Recall that the
Eighth Circuit changed its view on remand after the Solici-
tor General confessed error in this Court.) The Court’s evi-
dence for that proposition consists of nothing but a short
analysis that Senator Byrd submitted for the Congressional
Record in calendaring the proposed amendment. Ante, at
2                WOODEN v. UNITED STATES

                     Opinion of BARRETT, J.

12.
   Petty’s tenuous tie to the statute distinguishes this case
from the many in which we have recognized that a judicial
decision or line of decisions has provided the impetus for
legislation. In some instances, enacted findings have ex-
plicitly connected the statute to a prior decision. See, e.g.,
Burwell v. Hobby Lobby Stores, Inc., 573 U. S. 682, 694
(2014) (“Congress responded to [Employment Div., Dept. of
Human Resources of Ore. v. Smith, 494 U. S. 872 (1990)] by
enacting” the Religious Freedom Restoration Act); 42
U. S. C. §§2000bb(a)(4), (b)(1) (stating that RFRA was
meant to restore the legal framework in place prior to
Smith). In others, a well-established legal backdrop has re-
vealed Congress’ reasons for acting. See, e.g., Dickerson v.
United States, 530 U. S. 428, 436 (2000) (“Given [the stat-
ute’s] express designation of voluntariness as the touch-
stone of admissibility, its omission of any warning require-
ment, and the instruction for trial courts to consider a
nonexclusive list of factors relevant to the circumstances of
a confession, we agree with the Court of Appeals that Con-
gress intended by its enactment to overrule” Miranda v. Ar-
izona, 384 U. S. 436 (1966)). But here, no enacted language
mentions Petty, and the Court wisely does not portray the
case—a single, subsequently vacated court of appeals opin-
ion—as part of the settled legal landscape against which
ACCA was amended. The only thread connecting the occa-
sions clause to Petty is legislative history, and the problems
with legislative history are well rehearsed. See, e.g., Amer-
ican Broadcasting Cos. v. Aereo, Inc., 573 U. S. 431, 458
(2014) (Scalia, J., dissenting) (arguing that the Court had
treated “a few isolated snippets of legislative history” as
“authoritative evidence of congressional intent even though
they come from a single report issued by a committee whose
members make up a small fraction of one of the two Houses
of Congress”).
   The Court needs the Petty backstory, though, to make its
                  Cite as: 595 U. S. ____ (2022)             3

                     Opinion of BARRETT, J.

second, more significant leap: that Congress endorsed the
reasoning behind the Solicitor General’s confession of error
in that case. Ante, at 12. This move goes bigger than legis-
lative history because it goes beyond the standard error of
treating legislators’ views about statutory language as au-
thoritative. It presents Senator Byrd’s statement as defin-
itive approval of the Solicitor General’s position in Petty (an
error of the standard variety), and then uses that approval
to graft the particulars of the Solicitor General’s brief onto
the statute (which is really a bridge too far).
   Again, I will not belabor why this approach is flawed.
See, e.g., Blanchard v. Bergeron, 489 U. S. 87, 98 (1989)
(Scalia, J., concurring in part and concurring in judgment)
(“That the Court should refer to the citation of three District
Court cases in a document issued by a single committee of
a single house as the action of Congress displays the level
of unreality that our unrestrained use of legislative history
has attained”); A. Scalia & B. Garner, Reading Law: The
Interpretation of Legal Texts 386 (2012) (“Even if the mem-
bers of each house wish to do so, they cannot assign respon-
sibility for making law—or the details of law—to one of
their number, or to one of their committees”). But it is
worth discussing the Court’s jump from legislative history
to litigation history because of what it might mean in later
cases.
   The Court elevates the Solicitor General’s brief to the sta-
tus of a governing test. Consider how that choice plays out
in this case. The Government argues that Wooden’s bur-
glaries occurred on separate occasions because they were
committed sequentially (unlike Petty’s robberies, which the
Government says were committed simultaneously). That
argument fails for the reasons that the Court explains in
Part II–A of its opinion, which I join: Such close-in-time
crimes, even if sequential, happen on the same “occasion.”
But rather than resting only on the statutory language, the
Court also invokes the reasoning in the Petty brief. It says
4                    WOODEN v. UNITED STATES

                          Opinion of BARRETT, J.

that the Government cannot be right because
     “[n]othing about the Solicitor General’s confession of
     error, or the action Congress took in its wake, suggests
     any concern for the exact ordering of Petty’s actions.
     Each was based instead on another idea: A person who
     has robbed a restaurant, and done nothing else, is not
     a ‘habitual offender[ ]’ or ‘career criminal[ ].’ . . . It was
     that focus on ‘revolving door’ felons that the Solicitor
     General referenced in arguing that the courts in Petty
     had construed ACCA too broadly.” Ante, at 13–14
     (quoting Addendum to Brief for Petitioner 27a and cit-
     ing 134 Cong. Rec. 13782–13783 (1988)).
Thus, in the Court’s view, the Government’s argument fails
not only because of the statutory text but also because the
Solicitor General’s 35-year-old brief, which the statute sup-
posedly incorporates, rules it out. That is not how statutory
interpretation is supposed to work.*
  The Court’s approach will likely have downstream effects
because it invites both litigants and lower courts to mine
the Solicitor General’s brief for guidance on the scope of the
occasions clause—as the parties did in this case. To be sure,
the most important indicators of whether crimes occurred
on a single “occasion”—proximity in time and location—will
matter most. But on top of that, lower courts may place
weight on the buzzwords that the Court highlights in the
Solicitor General’s brief: “repeat offenders,” “habitual of-
fenders,” “recidivists,” “revolving door offenders,” and
“three time loser[s].” Ante, at 11 (internal quotation marks
omitted). And that could sow unnecessary confusion.
——————
  *The Court disclaims any intent to ratify the Solicitor General’s brief.
Ante, at 12, n. 5. If the brief is not essential to the Court’s holding, then
one might wonder why the Court quotes it extensively and uses it as a
yardstick to measure (and reject) the Government’s current view. Lower
courts should take this disclaimer at face value, though, as notice that
the Court’s remarks on the details of the Petty brief are nonbinding dicta.
                  Cite as: 595 U. S. ____ (2022)             5

                     Opinion of BARRETT, J.

   Take a case involving three drug sales that occurred at 8
o’clock on three consecutive evenings at three different lo-
cations. Applying the ordinary meaning of the text seems
straightforward enough: The three offenses are separate oc-
casions because they occurred a day apart and at different
locations, notwithstanding the similarity of the crimes. Yet
factor in the details of the Solicitor General’s brief, and the
result is not so clear. Is a defendant who committed three
crimes over the course of three days really a “revolving door
offende[r]” or a true “recidivis[t]”? Ibid. (internal quotation
marks omitted). Maybe not—those labels evoke a distinct
inquiry. And though the labels may capture what Congress
was getting at, the statute chooses a particular way of get-
ting there: the text of the occasions clause. We should leave
it at that.
                         *     *    *
   The Court glosses this statute by leaning on weak evi-
dence of Congress’ impetus for amending the statute, fol-
lowed by still weaker evidence that Congress embraced the
reasoning of a brief filed by the Solicitor General. I would
impute to Congress only what can fairly be imputed to it:
the words of the statute. Crimes within a spree like
Wooden’s do not count as separate ACCA predicates be-
cause of the statutory language, not because those who
drafted the amendment had either Petty’s case or the Solic-
itor General’s prose in mind.
                 Cite as: 595 U. S. ____ (2022)            1

                   GORSUCH
              GORSUCH        , J., concurring
                     , J., concurring  in judgment

SUPREME COURT OF THE UNITED STATES
                          _________________

                         No. 20–5279
                          _________________


       WILLIAM DALE WOODEN, PETITIONER
               v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE SIXTH CIRCUIT
                        [March 7, 2022]

  JUSTICE GORSUCH, with whom JUSTICE SOTOMAYOR joins
as to Parts II, III, and IV, concurring in the judgment.
  Once more we confront the Armed Career Criminal Act.
Disputes over the statute’s meaning have occupied so much
of this Court’s attention over so many years that various
pieces of the law and doctrines associated with it have
earned their own nicknames—the Elements Clause, the Re-
sidual Clause, the Categorical Approach. Now comes the
Occasions Clause. This subsection requires courts to im-
pose 15-year mandatory minimum prison sentences on in-
dividuals who unlawfully possess a gun if they also have
three or more prior convictions for certain crimes “commit-
ted on occasions different from one another.” 18 U. S. C.
§ 924(e)(1). For years, lower courts have struggled with the
Occasions Clause, reaching contradictory judgments on
similar facts. We took this case hoping to bring some clarity
to at least this particular corner of the ACCA.
                              I
  What do we resolve? The Court rejects the Sixth Circuit’s
rule that crimes occurring sequentially always occur on dif-
ferent occasions. Sometimes, the Court holds, crimes com-
mitted one after another can take place on a single occasion.
No one doubts that William Wooden had to break through
2                WOODEN v. UNITED STATES

               GORSUCH, J., concurring in judgment

wall after wall dividing 10 separate storage units to com-
plete his crimes. Or that, by the end of it all, he committed
10 distinct criminal offenses. But, the Court explains, none
of this automatically dictates the conclusion that his crimes
occurred on different occasions. Ante, at 4–6.
   Beyond that clear holding, however, lies much uncer-
tainty. Rather than simply observe that sequential crimes
can occur on one occasion and return this case to the Court
of Appeals for resolution, the Court ventures further. It di-
rects lower courts faced with future Occasions Clause cases
to employ a “multi-factored” balancing test in which “a
range of circumstances may be relevant.” Ante, at 8.
   The potentially relevant factors turn out to be many and
disparate. The Court says that offenses committed close in
time “often”—but not always—take place on a single occa-
sion. Ibid. Offenses separated by “substantial gaps in time
or significant intervening events” usually occur on separate
occasions—though what counts as a “substantial” gap or
“significant” event remains unexplained. Ibid. “Proximity
of location” can be “important” too—but it is not necessarily
dispositive. Ibid. Whether the defendant’s crimes involve
“similar or intertwined” conduct also “may”—or may not—
make a difference. Ibid. And even this long list of factors
probably is not exhaustive. Ante, at 8–9. Nor does the list
come with any instructions on how to weigh the relative im-
portance of so many factors or how to resolve cases when
those factors point in different directions.
   The Court’s multi-factor balancing test may represent an
earnest attempt to bring some shape to future litigation un-
der the Occasions Clause. But it is still very much a judicial
gloss on the statute’s terms—and one that is unnecessary
to resolve the case at hand. Multi-factor balancing tests of
this sort, too, have supplied notoriously little guidance in
many other contexts, and there is little reason to think one
might fare any better here. In fact, many lower courts faced
                  Cite as: 595 U. S. ____ (2022)             3

               GORSUCH, J., concurring in judgment

with Occasions Clause cases already look to the same “mul-
tiplicity of factors” the Court prescribes today, including ge-
ographic location, the nature of the offenses, the number of
victims, the means employed, and time. See, e.g., United
States v. Letterlough, 63 F. 3d 332, 335–336 (CA4 1995)
(listing factors and collecting cases). So far the results have
proven anything but predictable given the almost infinite
number of factual permutations these cases can present.
And all of this has yielded a grave problem: Some individ-
uals face mandatory 15-year prison terms while other sim-
ilarly situated persons do not—with the results depending
on little more than how much weight this or that judge
chooses to assign this or that factor.
   Admittedly, a long list of factors may supply a clear an-
swer in some cases. Who doubts that a single gunshot hit-
ting two people involves two crimes on a single occasion—
or that two murders separated by years and miles take
place on separate occasions? The problem is that beyond
easy cases like those lies a universe of hard ones, where a
long list of non-exhaustive, only sometimes relevant, and
often incommensurable factors promises to perpetuate con-
fusion in the lower courts and conflicting results for those
whose liberties hang in the balance.
   Consider some examples. Imagine a defendant who sells
drugs to the same undercover police officer twice at the
same street corner one hour apart. Do the sales take place
on the same occasion or different ones? Remember, “[p]rox-
imity of location” and “similar or intertwined . . . conduct”
suggest a single occasion. Ante, at 8. But “substantial gaps
in time” often indicate two episodes. Ibid. With these fac-
tors pointing in different directions and no clear rule for re-
solving their conflicting guidance, who can be surprised
when reasonable minds reach different conclusions?
   Next, take the Court’s barroom brawl hypothetical. Be-
cause it involves “a continuous stream of closely related
criminal acts at one location,” the Court says the crimes
4                WOODEN v. UNITED STATES

               GORSUCH, J., concurring in judgment

necessarily occur on a single “occasion.” Ibid. But what if
our hypothetical defendant assaults one victim inside the
bar and another 20 minutes later in the street outside, in
part because the second victim called the police? Are those
two assaults part of a “continuous stream” of conduct? Do
they even occur “at one location”?
  Imagine, too, an individual who commits a robbery or
burglary then later assaults a pursuing police officer: Does
the later assault happen on a separate “occasion” from the
initial crime? The times, locations, and crimes differ, but
they are related in certain respects too. Unsurprisingly, the
courts of appeals have disagreed in cases like these. Com-
pare United States v. Leeson, 453 F. 3d 631, 639–640 (CA4
2006) (yes), with United States v. Graves, 60 F. 3d 1183,
1184–1185, 1187 (CA6 1995) (no).
  Now return to Mr. Wooden. The Court rightly says that
crimes taking place sequentially can sometimes happen on
a single occasion. Ante, at 5–6. But the Court does not stop
there and remand this case to the Court of Appeals. After
prescribing a long list of factors for use in future cases, it
proceeds to declare that “every” factor points in the same
direction in this case and dictates the conclusion that Mr.
Wooden’s crimes occurred on a single occasion. Ante, at 9.
In particular, the Court stresses that his crimes involved
storage units in the same building (location) and took place
over the same night (timing). Ibid.
  But even when it comes to Mr. Wooden, it’s not entirely
clear whether the Court’s factors compel only one conclu-
sion. When it comes to location, each storage unit had its
own number and space, each burglary infringed on a differ-
ent person’s property, and Mr. Wooden had to break
through a new wall to enter each one. Suppose this case
involved not adjacent storage units but adjacent town-
homes or adjacent stores in a mall. If Mr. Wooden had torn
through the walls separating them, would we really say his
crimes occurred at the same location?
                  Cite as: 595 U. S. ____ (2022)            5

               GORSUCH, J., concurring in judgment

   The answer is no more certain when the question turns
to timing. Nothing in the record before us speaks to how
long Mr. Wooden lingered over his crimes—whether they
spanned one hour or many. Meanwhile, the record does
show that between each of his burglaries Mr. Wooden faced
a choice between walking away or breaking through an-
other wall into a new storage unit. In this way, each addi-
tional obstacle presented a kind of intervening event. As
the Sixth Circuit put it, there was no reason why Mr.
Wooden could not have “call[ed] it a night after the first
burglary.” 945 F. 3d 498, 505 (2019). Every judge who con-
fronted this case before us thought his crimes happened on
different occasions. And it’s not hard to see how different
minds might come to different conclusions.
   So what accounts for the Court’s disposition in Mr.
Wooden’s favor? The Court insists that its array of factors
point inexorably to the conclusion that his crimes occurred
on a single occasion. But when it comes to location, one
could view Mr. Wooden’s crimes as having taken place in
one location or several, and the Court chooses the more le-
nient option. When it comes to timing, one could view his
crimes as transpiring in a single episode or as having many
potential breaks in the action, and again the Court chooses
the more forgiving course.
   Respectfully, all this suggests to me that the key to this
case does not lie as much in a multiplicity of factors as it
does in the rule of lenity. Under that rule, any reasonable
doubt about the application of a penal law must be resolved
in favor of liberty. Because reasonable minds could differ
(as they have differed) on the question whether Mr.
Wooden’s crimes took place on one occasion or many, the
rule of lenity demands a judgment in his favor. The rule
seems destined as well to play an important role in many
other cases under the Occasions Clause—a setting where
the statute at issue supplies little guidance, does not define
its key term, and the word it does use (“occasions”) can lead
6                   WOODEN v. UNITED STATES

                  GORSUCH, J., concurring in judgment

different people to different intuitions about the same set of
facts. No list of factors, however thoughtful, can resolve
every case under a law like that. Many ambiguous cases
are sure to arise. In them, a rule of decision is required—
and lenity supplies it.
                               II
   The “rule of lenity” is a new name for an old idea—the
notion that “penal laws should be construed strictly.” The
Adventure, 1 F. Cas. 202, 204 (No. 93) (CC Va. 1812) (Mar-
shall, C. J.). The rule first appeared in English courts, jus-
tified in part on the assumption that when Parliament in-
tended to inflict severe punishments it would do so clearly.
1 W. Blackstone, Commentaries on the Laws of England 88
(1765) (Blackstone); 2 M. Hale, The History of the Pleas of
the Crown 335 (1736); see also L. Hall, Strict or Liberal
Construction of Penal Statutes, 48 Harv. L. Rev. 748, 749–
751 (1935). In the hands of judges in this country, however,
lenity came to serve distinctively American functions—a
means for upholding the Constitution’s commitments to
due process and the separation of powers. Accordingly, len-
ity became a widely recognized rule of statutory construc-
tion in the Republic’s early years.1
   Consider lenity’s relationship to due process. Under the
Fifth and Fourteenth Amendments, neither the federal gov-
ernment nor the States may deprive individuals of “life, lib-
erty, or property, without due process of law.” U. S. Const.,

——————
  1 See, e.g., United States v. Morris, 14 Pet. 464, 475 (1840); United

States v. Eighty-Four Boxes of Sugar, 7 Pet. 453, 462–463 (1833);
Ronkendorff v. Taylor’s Lessee, 4 Pet. 349, 359 (1830); Carver v. Jackson,
4 Pet. 1, 92–93 (1830); United States v. Sheldon, 2 Wheat. 119, 121–122
(1817); United States v. Lawrence, 3 Dall. 42, 45 (1795); Prescott v. Ne-
vers, 19 F. Cas. 1286, 1288–1289 (No. 11,390) (CC Me. 1827) (Story, J.);
The Enterprise, 8 F. Cas. 732, 734–735 (No. 4,499) (CC NY 1812) (Liv-
ingston, J.); Bray v. The Atalanta, 4 F. Cas. 37, 38 (No. 1,819) (DC SC
1794).
                   Cite as: 595 U. S. ____ (2022)              7

               GORSUCH, J., concurring in judgment

Amdts. 5, 14. Generally, that guarantee requires govern-
ments seeking to take a person’s freedom or possessions to
adhere to “those settled usages and modes of proceeding”
found in the common law. Murray’s Lessee v. Hoboken Land
& Improvement Co., 18 How. 272, 277 (1856); N. Chapman
& M. McConnell, Due Process as Separation of Powers, 121
Yale L. J. 1672, 1774–1775 (2012). And among those “set-
tled usages” is the ancient rule that the law must afford or-
dinary people fair notice of its demands. See, e.g., Sessions
v. Dimaya, 584 U. S. ___, ___–___ (2018) (GORSUCH, J., con-
curring in part and concurring in judgment) (slip op., at 3–
5). Lenity works to enforce the fair notice requirement by
ensuring that an individual’s liberty always prevails over
ambiguous laws.
   Early cases confirm the message. In United States v.
Wiltberger, a sailor had killed an individual on a river in
China. 5 Wheat. 76, 77 (1820). But the federal statute un-
der which he was charged criminalized manslaughter only
on the “ ‘high seas.’ ” Id., at 93 (quoting Act of Apr. 30, 1790,
§ 12, 1 Stat. 115). Chief Justice Marshall acknowledged
that other parts of the law might have suggested Congress
intended to capture the sailor’s conduct. 5 Wheat., at 105.
But he insisted that “penal laws are to be construed strictly”
because of “the tenderness of the law for the rights of indi-
viduals”—and, more specifically, the right of every person
to suffer only those punishments dictated by “the plain
meaning of words.” Id., at 95–96. Where the text of a law
mandates punishment for the defendant’s conduct in terms
an ordinary person can understand, a court’s job is to apply
it as written. Id., at 95. But where uncertainty exists, the
law gives way to liberty.
   United States v. Mann tells a similar story. 26 F. Cas.
1153 (No. 15,718) (CC NH 1812). There, Justice Story faced
the question whether a federal statute authorized punish-
ment against a shipowner. After concluding the statutory
8                 WOODEN v. UNITED STATES

                GORSUCH, J., concurring in judgment

text did not supply a “definite” answer, Justice Story ex-
plained that “[i]t is a principle grown hoary in age and wis-
dom, that penal statutes are to be construed strictly.” Id.,
at 1157. And that principle more or less resolved the case.
“I will not be the first judge,” Justice Story wrote, “to strain
a proviso against [a] citizen, beyond the fair import of its
expressions.” Ibid. Here again, the connection between
lenity and fair notice was clear: If the law inflicting pun-
ishment does not speak “plainly” to the defendant’s conduct,
liberty must prevail. Ibid.
   Of course, most ordinary people today don’t spend their
leisure time reading statutes—and they probably didn’t in
Justice Marshall’s and Justice Story’s time either. But len-
ity’s emphasis on fair notice isn’t about indulging a fantasy.
It is about protecting an indispensable part of the rule of
law—the promise that, whether or not individuals happen
to read the law, they can suffer penalties only for violating
standing rules announced in advance. As the framers un-
derstood, “subjecting . . . men to punishment for things
which, when they were done, were breaches of no law . . .
ha[s] been, in all ages, the favorite and most formidable in-
strumen[t] of tyranny.” The Federalist No. 84, pp. 511–512
(C. Rossiter ed. 1961) (A. Hamilton); see also McBoyle v.
United States, 283 U. S. 25, 27 (1931) (“Although it is not
likely that a criminal will carefully consider the text of the
law . . . fair warning should be given to the world in lan-
guage that the common world will understand”).
   Closely related to its fair notice function is lenity’s role in
vindicating the separation of powers. Under our Constitu-
tion, “[a]ll” of the federal government’s “legislative Powers”
are vested in Congress. Art. I, § 1. Perhaps the most im-
portant consequence of this assignment concerns the power
to punish. Any new national laws restricting liberty require
the assent of the people’s representatives and thus input
from the country’s “many parts, interests and classes.” The
                  Cite as: 595 U. S. ____ (2022)            9

               GORSUCH, J., concurring in judgment

Federalist No. 51, at 324 (J. Madison). Lenity helps safe-
guard this design by preventing judges from intentionally
or inadvertently exploiting “doubtful” statutory “expres-
sions” to enforce their own sensibilities. Mann, 26 F. Cas.,
at 1157. It “places the weight of inertia upon the party that
can best induce Congress to speak more clearly,” forcing the
government to seek any clarifying changes to the law rather
than impose the costs of ambiguity on presumptively free
persons. United States v. Santos, 553 U. S. 507, 514 (2008)
(plurality opinion). In this way, the rule helps keep the
power of punishment firmly “in the legislative, not in the
judicial department.” Wiltberger, 5 Wheat., at 95.
  Doubtless, lenity carries its costs. If judges cannot en-
large ambiguous penal laws to cover problems Congress
failed to anticipate in clear terms, some cases will fall
through the gaps and the legislature’s cumbersome pro-
cesses will have to be reengaged. But, as the framers ap-
preciated, any other course risks rendering a self-governing
people “slaves to their magistrates,” with their liberties de-
pendent on “the private opinions of the judge.” 4 Blackstone
371 (1769). From the start, lenity has played an important
role in realizing a distinctly American version of the rule of
law—one that seeks to ensure people are never punished
for violating just-so rules concocted after the fact, or rules
with no more claim to democratic provenance than a judge’s
surmise about legislative intentions.
                            III
  It may be understandable why the Court declines to dis-
cuss lenity today. Certain controversies and misunder-
standings about the rule have crept into our law in recent
years. I would take this opportunity to answer them.
  Begin with the most basic of these controversies—the de-
gree of ambiguity required to trigger the rule of lenity.
Some have suggested that courts should consult the rule of
10                  WOODEN v. UNITED STATES

                  GORSUCH, J., concurring in judgment

lenity only when, after employing every tool of interpreta-
tion, a court confronts a “grievous” statutory ambiguity.
See, e.g., Shaw v. United States, 580 U. S. ___, ___ (2016)
(slip op., at 8) (internal quotation marks omitted). But ask
yourself: If the sheriff cited a loosely written statute as au-
thority to seize your home, would you be satisfied with a
judicial explanation that, yes, the law was ambiguous, but
the sheriff wins anyway because the ambiguity isn’t “griev-
ous”? If a judge sentenced you to decades in prison for con-
duct that no law clearly proscribed, would it matter to you
that the judge considered the law “merely”—not “griev-
ously”—ambiguous?
   This “grievous” business does not derive from any well-
considered theory about lenity or the mainstream of this
Court’s opinions. Since the founding, lenity has sought to
ensure that the government may not inflict punishments on
individuals without fair notice and the assent of the peo-
ple’s representatives. See supra, at 6–9. A rule that al-
lowed judges to send people to prison based on intuitions
about “merely” ambiguous laws would hardly serve those
ends. Tellingly, this Court’s early cases did not require a
“grievous” ambiguity before applying the rule of lenity. In-
stead, they followed other courts in holding that, “[i]n the
construction of a penal statute, it is well settled . . . that all
reasonable doubts concerning its meaning ought to operate
in favor of [the defendant].” Harrison v. Vose, 9 How. 372,
378 (1850) (emphasis added).2 Nineteenth century trea-
tises seeking to record the rule put the point this way: “[I]f
——————
  2 See also United States v. Lacher, 134 U. S. 624, 628 (1890) (conduct

must be “plainly and unmistakably within the statute”); United States v.
Hartwell, 6 Wall. 385, 395–396 (1868) (observing that “penal laws are to
be construed strictly,” such that “they must . . . leave no room for a rea-
sonable doubt” as to the legislature’s meaning); The Merino, 9 Wheat.
391, 403–404 (1824) (affirming a conviction under a “highly penal” law
after concluding that “no reasonable doubt” existed as to its application);
                       Cite as: 595 U. S. ____ (2022)                       11

                   GORSUCH, J., concurring in judgment

there is such an ambiguity in a penal statute as to leave
reasonable doubts of its meaning, it is the duty of a court
not to inflict the penalty.” J. Sutherland, Statutes and Stat-
utory Construction § 353, p. 444 (1891); see also 1 J. Bishop,
Commentaries on the Criminal Law § 133, p. 172 (2d ed.
1858) (Bishop). Many of this Court’s contemporary cases
employ the same standard too, if sometimes in slightly dif-
ferent words.3
  So where did the talk about “grievous” ambiguities begin?
The problem may trace to Huddleston v. United States, 415
U. S. 814, 831 (1974). That decision came during a “bygone
era” characterized by a more freewheeling approach to stat-
utory construction. Food Marketing Institute v. Argus
Leader Media, 588 U. S. ___, ___ (2019) (slip op., at 8) (in-
ternal quotation marks omitted). Nor did the decision
pause to consider, let alone overrule, any of this Court’s pre-
existing cases explaining lenity’s original and historic
scope. Indeed, in the years that followed Huddleston, this

——————
The Enterprise, 8 F. Cas., at 734 (“It should be a principal of every crim-
inal code, and certainly belongs to ours, that no person be adjudged guilty
of an offence unless it be created and promulgated in terms which leave
no reasonable doubt of their meaning”); The Adventure, 1 F. Cas. 202,
204 (No. 93) (CC Va. 1812) (observing that lenity applies “in cases where
the [legislature’s] intention is not distinctly perceived,” such that “the
mind balances and hesitates between . . . two constructions”).
   3 See, e.g., United States v. Davis, 588 U. S. ___, ___ (2019) (slip op., at

19); Yates v. United States, 574 U. S. 528, 547–548 (2015) (plurality opin-
ion); Skilling v. United States, 561 U. S. 358, 410–411 (2010); United
States v. Santos, 553 U. S. 507, 513–515 (2008) (plurality opinion);
Scheidler v. National Organization for Women, Inc., 537 U. S. 393, 409
(2003); Cleveland v. United States, 531 U. S. 12, 25 (2000); United States
v. Granderson, 511 U. S. 39, 54 (1994); Crandon v. United States, 494
U. S. 152, 158 (1990); United States v. Kozminski, 487 U. S. 931, 951–
952 (1988); McNally v. United States, 483 U. S. 350, 359–360 (1987);
Dowling v. United States, 473 U. S. 207, 228 (1985); Liparota v. United
States, 471 U. S. 419, 427 (1985); United States v. Bass, 404 U. S. 336,
348–349 (1971); Rewis v. United States, 401 U. S. 808, 812 (1971); Bell v.
United States, 349 U. S. 81, 83 (1955).
12                   WOODEN v. UNITED STATES

                  GORSUCH, J., concurring in judgment

Court routinely returned to a more traditional understand-
ing. See n. 3, supra. And even in Huddleston itself, the
discussion of “grievous” ambiguities was dicta—the Court
found no ambiguity of any kind in the statute at issue. See
415 U. S., at 831–832. These peculiar circumstances hardly
supply any court with a sound basis for ignoring or restrict-
ing one of the most ancient rules of statutory construction—
let alone one so closely connected to the Constitution’s pro-
tections.4
   A second and related misunderstanding has crept into
our law. Sometimes, Members of this Court have suggested
that we possess the authority to punish individuals under
ambiguous laws in light of our own perceptions about some
piece of legislative history or the statute’s purpose. See,
e.g., Moskal v. United States, 498 U. S. 103, 109–111 (1990);
United States v. R. L. C., 503 U. S. 291, 305 (1992) (plurality
opinion). Today’s decision seemingly nods in the same di-
rection. In a sentence in Part II–A, the Court says that
statutory purpose is one factor a judge may “kee[p] an eye
on” when deciding whether to enhance an individual’s sen-
tence under the Occasions Clause. Ante, at 8–9. The Court
then proceeds to discuss the Clause’s legislative history at
length in Part II–B. It may be that the Court today intends
——————
   4 Supporters of the “grievous” ambiguity standard sometimes point to

cases suggesting that lenity applies only after courts have “seiz[ed] eve-
rything from which aid can be derived” in ascertaining a statute’s mean-
ing. See, e.g., Ocasio v. United States, 578 U. S. 282, 295, n. 8 (2016)
(internal quotation marks omitted). But the “everything from which aid
can be derived” language originated in United States v. Fisher, 2 Cranch
358, 386 (1805). And as uttered by Chief Justice Marshall, it had nothing
to do with lenity. Instead, it concerned only the question whether a court
could use a statute’s title in ascertaining its meaning. See ibid. What’s
more, when the Court first applied the phrase to lenity, it expressly reit-
erated the rule that, “before we choose the harsher alternative,” it is nec-
essary that “Congress should have spoken in language that is clear and
definite.” United States v. Universal C. I. T. Credit Corp., 344 U. S. 218,
221–222 (1952). None of this supports requiring a “grievous” ambiguity
before applying the rule of lenity.
                  Cite as: 595 U. S. ____ (2022)             13

               GORSUCH, J., concurring in judgment

to suggest only that judges may consult legislative history
and purpose to limit, never expand, punishment under an
ambiguous statute. But even if that’s so, why take such a
long way around to the place where lenity already stands
waiting?
   The right path is the more straightforward one. Where
the traditional tools of statutory interpretation yield no
clear answer, the judge’s next step isn’t to legislative his-
tory or the law’s unexpressed purposes. The next step is to
lenity. As Justice Story explained, because “penal statutes
are construed strictly . . . forfeitures are not to be inflicted
by straining the words so as to reach some conjectural pol-
icy.” United States v. Open Boat, 27 F. Cas. 354, 357 (No.
15,968) (CC Me. 1829). “[I]f [cases] are not provided for in
the text of the act, courts of justice do not adventure on the
usurpation of legislative authority.” Ibid. Or as Chief Jus-
tice Marshall put it, “[t]o determine that a case is within
the intention of a statute, its language must authorise us to
say so.” Wiltberger, 5 Wheat., at 96. Any other approach
would be “unsafe” and “dangerous”—risking the possibility
that judges rather than legislators will control the power to
define crimes and their punishments. Ibid.; see also
Hughey v. United States, 495 U. S. 411, 422 (1990)
(“[L]ongstanding principles of lenity . . . preclude our reso-
lution of the ambiguity . . . on the basis of general declara-
tions of policy in the statute and legislative history”);
R. L. C., 503 U. S., at 307–311 (Scalia, J., concurring in part
and concurring in judgment); Bell v. United States, 349
U. S. 81, 83 (1955).
   At least one more misconception has arisen in recent
years. In debating the merits of the rule of lenity, some
have treated the rule as an island unto itself—a curiosity
14                   WOODEN v. UNITED STATES

                   GORSUCH, J., concurring in judgment

unique to criminal cases. But in truth, lenity has long ap-
plied outside what we today might call the criminal law.5
And it is just one of a number of judicial doctrines that seek
to protect fair notice and the separation of powers. Vague-
ness doctrine and others besides spring from similar aspi-
rations. From time to time and for historically contingent
reasons, one or another of these doctrines has come into or
gone out of fashion. But narrow one avenue and the same
underlying rule-of-law imperatives will eventually find an-
other way to express themselves. None of these doctrines
should be artificially divorced from the others; all are wor-
thy of our respect.6
                                 IV
     The rule of lenity has a critical role to play in cases under

——————
   5 Historically, lenity applied to all “penal” laws—that is, laws inflicting

any form of punishment, including ones we might now consider “civil”
forfeitures or fines. See, e.g., Bishop § 114, at 155–156; The Enterprise,
8 F. Cas., at 734; Eighty-Four Boxes of Sugar, 7 Pet., at 462; see also
C. Nelson, The Constitutionality of Civil Forfeiture, 125 Yale L. J. 2446,
2498–2500 (2016).
   6 JUSTICE KAVANAUGH does not contest lenity’s grounding in our his-

tory or its connection to our Constitution’s commitments. Nor does he
offer any reason to believe the “grievous” ambiguity standard is anything
other than a modern phenomenon grounded in dicta. Even so, he insists
that lenity should “rarely if ever” apply, because judges “ ‘will almost al-
ways reach a conclusion about the best interpretation’ ” that resolves am-
biguity. Ante, at 2 (concurring opinion). I agree that judges sometimes
jump too quickly to ambiguity. But doctrines like lenity and contra
proferentem have played an essential role in our law for centuries, re-
solving ambiguities where they persist. Likewise, while I agree with
JUSTICE KAVANAUGH about the importance of the mens rea presumption,
I do not see it as a substitute for the rule of lenity so much as one instan-
tiation of it. Ante, at 3–4. Indeed, this Court has often observed that
“requiring mens rea is in keeping with our longstanding recognition of”
lenity’s demands. Liparota, 471 U. S., at 419; United States v. United
States Gypsum Co., 438 U. S. 422, 437 (1978); Eighty-Four Boxes of
Sugar, 7 Pet., at 462–463 (applying lenity to hold that a penal law cannot
be premised on mere “accident or mistake”).
                     Cite as: 595 U. S. ____ (2022)                    15

                  GORSUCH, J., concurring in judgment

the Occasions Clause. The statute contains little guidance,
and reasonable doubts about its application will arise often.
When they do, they should be resolved in favor of liberty.
Today, the Court does not consult lenity’s rule, but neither
does it forbid lower courts from doing so in doubtful cases.
That course is the sound course. Under our rule of law,
punishments should never be products of judicial conjecture
about this factor or that one. They should come only with
the assent of the people’s elected representatives and in
laws clear enough to supply “fair warning . . . to the world.”
McBoyle, 283 U. S., at 27.7




——————
  7 A constitutional question simmers beneath the surface of today’s

case. The Fifth and Sixth Amendments generally require the govern-
ment in criminal cases to prove every fact essential to an individual’s
punishment to a jury beyond a reasonable doubt. See United States v.
Haymond, 588 U. S. ___, ___–___ (2019) (plurality opinion) (slip op., at
5–6). In this case, however, only judges found the facts relevant to Mr.
Wooden’s punishment under the Occasions Clause, and they did so under
only a preponderance of the evidence standard. Because Mr. Wooden did
not raise a constitutional challenge to his sentence, the Court does not
consider the propriety of this practice. But there is little doubt we will
have to do so soon. See United States v. Dudley, 5 F. 4th 1249, 1273–
1278 (CA11 2021) (Newsom, J., concurring in part and dissenting in part)
(questioning whether the Occasions Clause inquiry can be squared with
the Constitution); United States v. Perry, 908 F. 3d 1126, 1134–1136
(CA8 2018) (Stras, J., concurring) (same); United States v. Thompson,
421 F. 3d 278, 287–295 (CA4 2005) (Wilkins, C. J., dissenting) (same).
And it is hard not to wonder: If a jury must find the facts supporting a
punishment under the Occasions Clause beyond a reasonable doubt, how
may judges impose a punishment without equal certainty about the law’s
application to those facts?